DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-15 are currently pending.  In response to Office Action mailed on 09/02/2021, Applicant has amended claims 8 and 15, and cancelled claims 1-5.

Status of the Rejections
The rejections of claims 6-9 and 12-15 from the Office Action mailed on 09/02/2021 are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, 9, 12-13 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0259407 A1).
Regarding claim 6, Kim discloses a layered solar-energy apparatus (solar cell apparatus 290) (fig. 7) ([0047-0054]), comprising a solar cell comprising a top transparent conducting electrode layer (second transparent electrode 240) ([0047]); a bottom transparent conducting 
Instant application further discloses that coherent-perfect-absorption (CPA), omni-resonant optical cavity is formed by a back reflector and a front mirror layer (page 2, lines 20-21), wherein the front mirror is a transparent conducting electrode layer (page 3, line 1).   Since Kim explicitly discloses a cavity or space formed by a reflective layer (215) and a front mirror or top transparent conducting electrode layer (240) (fig. 7), it inherently or implicitly reads on instant claimed coherent-perfect-absorption (CPA), omni-resonant optical cavity.
Kim further discloses that the solar cell and the CPA cavity are operationally disposed in a stacked/layered arrangement (see figure 7 and [0047-0048]).
Kim further discloses a light collection means (150), and a second substrate (250), wherein the light collection means (150) alone or in combination with second substrate (250) reads on the instant claimed planar light pre-conditioner (see fig. 7) ([0047]).  Kim further discloses that the planer light pore-conditioner is disposed on a light input side (top side) of the solar cell adapted to intercept broadband incident radiation (incident light) and assign individual wavelengths to a selected incidence angle (b2) ([0057] and fig. 7) into the CPA cavity (see fig. 7 and [0052]).
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
Regarding claims 7 and 9, Kim further discloses the CPA omni-resonant optical cavity further comprises a back reflector layer (215) ([0047]) and a front mirror layer (240), wherein the front mirror layer is the top transparent conducting electrode layer (240) (fig. 7 and [0047]).
Regarding claim 12, Kim further discloses that the planar light pre-conditioner (150+250) comprises two parallelly-disposed transmissive gratings (110/ 110+120, and 250) and a microprism array (140) disposed intermediate the two gratings (110 and 250) ([0052]).
Regarding claim 13, Kim further discloses that the top and bottom transparent conducting electrode layers (240 and 220) are Aluminum-doped Zinc Oxide (AZO) ([0048] and [0051]).
Regarding claim 15, Kim further discloses that the top and bottom transparent conducting electrode layers (240 and 220) are made of TCO such as AZO ([0048] and [0051]), which has same transparency and refractive index to AZO.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 6 above, and further in view of Woods et al. (US 2009/0308437 A1).
Regarding claim 14, Applicant is directed above for complete discussion of Kim with respect to claim 6, which is incorporated herein.  Kim further discloses that the top and bottom transparent conducting electrode layers (240 and 220) are made of TCO such as ZnO, SnO or 
Woods is directed to a photovoltaic cell wherein Woods explicitly discloses TCOs ZnO:Al (AZO), ITO and SnO are well-known transparent conductive oxide materials that can be used to form the electrode or contact layer ([0034]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the ITO as taught by Woods to form the the top and bottom transparent conducting electrode layers (240 and 220) of Kim because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 6 above, and further in view of Laih et al. (US 2007/0113887 A1).
Regarding claim 8, Applicant is directed above for complete discussion of Kim with respect to claim 6, which is incorporated herein.  Kim further discloses that the back reflector (215) includes metallic material ([0048]) disposed on a substrate (210). However, Kim does not explicitly disclose the back reflector layer is a broadband dielectric Bragg back-reflector formed of alternating layers of SiO2 and TiO2 disposed on a substrate.
Laih is directed to a solar cell apparatus (10) wherein back reflector (16) is made of metal or a broadband dielectric Bragg back-reflector formed of alternating layers of SiO2 and TiO2 ([0016]).
. 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim alone or in combination with other prior art fails to disclose that “the front mirror layer comprises a silica spacer layer disposed immediately adjacent the top transparent conducting electrode layer and a front mirror component disposed adjacent the silica spacer layer”, and
“wherein the front mirror component is a partially reflective dielectric Bragg mirror”.

Response to Arguments
Applicant's arguments with respect to claims 6-9 and 12-15 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On page 5 of Remarks, Applicant argues that Kim fails to discloses a coherent-perfect-absorption (CPA), omni-resonant optical cavity and a planar light pre-conditioner as required by the instant claims.
The Examiner respectfully disagrees. Instant application further discloses that coherent-perfect-absorption (CPA), omni-resonant optical cavity is formed by a back reflector and a front mirror layer (page 2, lines 20-21), wherein the front mirror is a transparent conducting electrode 
Kim further discloses a light collection means (150), and a second substrate (250), wherein the light collection means (150) alone or in combination with second substrate (250) reads on the instant claimed planar light pre-conditioner (see fig. 7) ([0047]).  Kim further discloses that the planer light pore-conditioner is disposed on a light input side (top side) of the solar cell adapted to intercept broadband incident radiation (incident light) and assign individual wavelengths to a selected incidence angle (b2) ([0057] and fig. 7) into the CPA cavity (see fig. 7 and [0052]).
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0047602 A1 to Krasnov discloses a solar cell comprising a front TCO .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721